JOHN M. KELLOGG, J.
This case is governed by the rule in People ex rel. Bidwell v. Pitts, as Sheriff, etc. (decided at this term of court) 97.N. Y. Supp. 509. The certificate uses the words, “having thereupon pleaded guilty, it is adjudged,” etc., while the statutory form (Code of Criminal Procedure, §§ 721, 722) uses the words, “having been thereupon convicted upon a plea of guilty, it is adjudged,” etc., but it has been held this is a substantial compliance with the statutory form, as upon a plea of guilty the only duty of the court is to sentence. People ex rel. Evans v. McEwen, 67 How. Prac. 105, 113.
The order appealed from is therefore reversed, the writ of habeas corpus quashed, and the relator remanded to the custody of said sheriff, as custodian of said penitentiary, to serve the balance of his term. All concur.